ORDER

PER CURIAM.
Appellants appeal from the trial court’s order granting Meridian Enterprises Corporation’s Motion to Enforce Settlement and Motion to Quash Garnishment. The trial court concluded that the parties were bound by a settlement agreement and ordered Appellants to cease all garnishment and execution efforts based on the judgment entered on May 24,1996.
We have reviewed the briefs and record on appeal. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value.
The judgment of the trial court is affirmed pursuant to Rule 84.16(b).